DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elects, without traverse, Group I, encompassing claims 1-6, 11-13 and 16-19 in the response election/ Restriction filed on 07/12/2022. Claims 7-10 and 14-15 are withdrawn.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 02/05/2021 and 03/02/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al. (US 20190180514, hereinafter SASAKI) in view of Narita (US 20180260961, hereinafter Narita).  
Regarding Claim 1, SASAKI discloses a generation apparatus that generates a range image indicating a distance to a subject ([0094] FIG. 3;[0099] FIG. 4) comprising:
a generation unit configured to generate the range image based on a pair of captured images with parallax ([0099] FIG. 4, a certain point 80 on the surface of the object 78 appears at a position 84a spaced by a distance a to the right side from an optical axis 82a from the left camera 70a and appears at a position 84b spaced by a distance b to the left side from an optical axis 82b from the right camera 70b. In short, a parallax Dp with respect to the point 80 is a+b and an object may exist at various positions, and a picture is represented on left and right original images with a parallax according to the distance of the object in the depthwise direction); and
correction unit configured to correct distortion, caused by an optical system of an image capturing unit generating the pair of captured images ([0103] FIG. 6, display image is corrected appropriately to make it possible to view a stereoscopic video that is free from distortion even if the point of view is displaced; [0104], original image is corrected such that, even if the point of view moves, the position of the object in the virtual space may not change or may not be distorted in response to the movement).
SASAKI further discloses that if the degree by which the three points after displacement are extended is lower than the predetermined threshold value, then it is decided that the credibility degree is high and the credibility degree flag is set to the Z value of the corresponding pixel. That the threshold value for the reference for the credibility degree is set to 1.5 pixels is an example, and the threshold value may be changed in response to the picture quality ([0207]).
However, SASAKI does not explicitly disclose the region being a region in which reliability is a predetermined threshold or more
Narita teaches from the same field of endeavor the region being a region in which reliability is a predetermined threshold or more ([0082], FIG. 10, FIG. 11, a number on the upper right side in each feature extraction region indicates the region ID and the feature point determined as having the tracking reliability equal to or higher than the predetermined threshold  is indicated by a circle mark as a successfully-tracked feature point, and the feature point determined as having the tracking reliability lower than the predetermined threshold is indicated by a cross mark as a unsuccessfully-tracked feature point).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of a region in which reliability is a predetermined threshold as taught by Narita ([0082]) into the imaging system of SASAKI in order to provide the tracking feature point to the tracking feature having a feature point in a divided region with a higher priority level is preferentially set as the tracking feature point (Narita, [0041]) resulting in the predictable result of improving  quality of the image in reliable manner.
Regarding Claim 2, Apparatus claim 2 of using the corresponds to the apparatus  claimed in claims 1, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 3, SASAKI in view of Narita discloses the generation apparatus according to claim 1.
Narita discloses wherein the correction unit calculates the reliability based on pixel values of a pixel of interest and pixels around the pixel of interest ([0082], FIG. 10, FIG. 11).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of a region in which reliability is a predetermined threshold as taught by Narita ([0082]) into the imaging system of SASAKI in order to provide the tracking feature point to the tracking feature having a feature point in a divided region with a higher priority level is preferentially set as the tracking feature point (Narita, [0041]) resulting in the predictable result of improving  quality of the image in reliable manner.
Regarding Claim 4, SASAKI in view of Narita discloses the generation apparatus according to claim 1.
Narita discloses wherein the reliability is an amount of variation in contrast calculated based on dispersion of pixel values of a pixel of interest and pixels around the pixel of interest ([0059] FIGS. 7A to 7D; [0084], FIG. 10, FIG. 11).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of a region in which reliability is a predetermined threshold as taught by Narita ([0082]) into the imaging system of SASAKI in order to provide the tracking feature point to the tracking feature having a feature point in a divided region with a higher priority level is preferentially set as the tracking feature point (Narita, [0041]) resulting in the predictable result of improving  quality of the image in reliable manner.
Regarding Claim 5, SASAKI in view of Narita discloses the generation apparatus according to claim 1.
Narita discloses wherein the correction unit applies different predetermined distortion correction methods depending on a proportion of a region in which the reliability is less than the predetermined threshold  ([0063] FIGS. 7A to 7D; [0084], FIG. 10, FIG. 11).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of a region in which reliability is a predetermined threshold as taught by Narita ([0082]) into the imaging system of SASAKI in order to provide the tracking feature point to the tracking feature having a feature point in a divided region with a higher priority level is preferentially set as the tracking feature point (Narita, [0041]) resulting in the predictable result of improving  quality of the image in reliable manner.
Regarding Claim 6, SASAKI in view of Narita discloses the generation apparatus according to claim 1.
Narita discloses further comprising a masking unit configured to set a predetermined value for a pixel in a region in which the reliability is less than the predetermined threshold ([0059] FIGS. 7A to 7D; [0084], FIG. 10, FIG. 11).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of a region in which reliability is a predetermined threshold as taught by Narita ([0082]) into the imaging system of SASAKI in order to provide the tracking feature point to the tracking feature having a feature point in a divided region with a higher priority level is preferentially set as the tracking feature point (Narita, [0041]) resulting in the predictable result of improving  quality of the image in reliable manner.
Regarding Claim 11, SASAKI in view of Narita discloses the generation apparatus according to claim 1.
SASAKI discloses wherein the storage unit includes a cache unit that has a buffer capable of storing pixel values of a predetermined number of pixels and that performs replacement of the pixel values in a unit of the buffer ([0121], reference data storage unit 262 not only stores left and right image reference vector maps 266 generated but also includes a Z buffer 264 that stores information of the Z value for deciding data to be written into an image reference vector at a stage of creation of the image reference vector maps 266 and draws a display image on the viewscreen set by referring to the pixel value of the original image corresponding to each pixel), and 
the correction unit calculates the reliability for each set of pixels corresponding to the buffer and obtains the pixel values for which the distortion correction is to be performed from the cache unit ([0162], in the case where a correction image itself in which pixel values are displaced in response to movement of a point of view is to be generated in place of generating an image reference vector map, since filtering for pixels is performed twice by a process for generating a correction image from an original image and another process of texture mapping from the correction image to a viewscreen and by reducing the number of times of filtering to once utilizing an image reference vector map, degradation of the picture quality can be prevented.)
Regarding Claim 12, SASAKI in view of Narita discloses the generation apparatus according to claim 1.
Narita discloses further comprising a specification unit configured to specify a portion of the range image as a cut-out region, wherein the correction unit corrects the distortion based on the cut-out region and the region in which the reliability is the predetermined threshold or more ([0067] FIGS. 8A to 8B; [0082], FIG. 10, FIG. 11).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of a region in which reliability is a predetermined threshold as taught by Narita ([0082]) into the imaging system of SASAKI in order to provide the tracking feature point to the tracking feature having a feature point in a divided region with a higher priority level is preferentially set as the tracking feature point (Narita, [0041]) resulting in the predictable result of improving  quality of the image in reliable manner.
Regarding Claim 13, SASAKI in view of Narita discloses the generation apparatus according to claim 12. 
Narita discloses wherein the cut-out region is an image region corresponding to a predetermined object in the captured images ([0067] FIGS. 8A to 8B; [0082], FIG. 10, FIG. 11).
Regarding Claim 16, Method claim 16 of using the corresponds to the apparatus  claimed in claims 1, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 17, Method claim16 of using the corresponds to the apparatus  claimed in claims 2, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 18, Computer medium claim 18 of using the corresponds to the apparatus  claimed in claims 1, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 19, Method claim19 of using the corresponds to the apparatus  claimed in claims 2, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL D FEREJA/Examiner, Art Unit 2487